DETAILED ACTION
This Office Action is in response to Continuation Application # 16/993,087 filed on August 13, 2020 in which claims 1-11 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims
Claims 1-11 are pending, of which claims 1-11 are rejected under 35 U.S.C. 103.

Claim Objections
Claim 11 is objected to because of the following informalities:  Examiner noticed that step “d)” is missing from the claim limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robert M. Adler US 2004/0193617 A1 (hereinafter ‘Adler’) in view of Michael Harville US 2005/0078172 A1 (hereinafter ‘Harville’).

As per claim 1, Adler disclose, A method of verifying data for events detected by a computing system and identified within an electronic interface for members of a social network comprising (Adler: paragraph 0014: disclose providing alerts ‘verifying’ of monitoring ‘detected’ receive event reports from individual subscribers in a localized on-line ‘social network’ neighborhood crime watch service): 
a) identifying a first event with the computing system, which first event is 5identified from first event content provided by a first member of a social network (Adler: paragraph 0031: disclose individual subscriber ‘first member’ to the event-related data ‘first event content’ to the “neighborhood crime watch” application “computing system’ of grass roots “social network”); 
b) determining a first event status based on said first event content, which first event status corresponds to a first temporal value identified for said first event (Adler: paragraph 0032: disclose criminal activity ‘event’ happen during the duration ‘temporal’ of the event and paragraph 0033: disclose indicate the relative degree of danger); 
Adler: paragraph 0032: disclose geographic association of an individual subscriber of a large scale event such as a concert, festival or sports event); 
d) automatically identifying, with the computing system, a target set of social network members situated within a geographic area associated with said geographic site eligible to provide data relating to said first event (Adler: paragraph 0031: disclose “grass roots” sources ‘social network members’ and also teaches of providing reports of direct observations of criminal act or suspicious activity, traffic accidents and reports to geographically specific); 
It is noted, however, Adler did not specifically detail the aspects of
e) communicating and soliciting data from each of said target set of social 15network members with the computing system, including by: 
i) identifying an occurrence of said first event within an electronic interface of computing devices for said target set of social network members; 
ii) presenting information directed to said first event within the electronic interface, including said first event content; 
20iii) providing a verification section within the interface including a confirmation indicator which enables said target set of social network members to confirm a first event status assigned to said first event as recited in claim 1.
On the other hand, Harville achieved the aforementioned limitations by providing mechanisms of
Harville: paragraph 0033: disclose plurality of inputs  captured from an ongoing event of the individual inputs and Alder teaches of getting input from the grass roots organizations): 
i) identifying an occurrence of said first event within an electronic interface of computing devices for said target set of social network members (Harville: paragraph 0032: disclose type of social gathering and he happenings in Times Square or some other localized site); 
ii) presenting information directed to said first event within the electronic interface, including said first event content (Harville: paragraph 0042: disclose social gathering and paragraph 0043: disclose presenting information of the meeting or other social gathering ‘first event’); 
20iii) providing a verification section within the interface including a confirmation indicator which enables said target set of social network members to confirm a first event status assigned to said first event (Harville: paragraph 0019: disclose user interface to capture other visual information such as meeting presentations, user gestures and Adler in paragraph 0031: disclose that grass roots are the one providing reports to on-line neighborhood crime watch system implies that the subscribers can report back the status, which is similar the claimed limitation).
Adler and Harville are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Broadcast systems”.

The motivation for doing so would have been to provide enhanced environments for facilitating ongoing events such as meetings and lectures, and/or for capturing, summarizing, and indexing the happenings within these events,  (Harville: paragraph 0004). 
Therefore, it would have been obvious to combine Harville with Adler to obtain the invention as specified in instant claim 1.
.
As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Adler disclose, wherein content is solicited by the computing 25system only from social network members reporting from such site to improve accuracy and timeliness of information for events occurring at said geographic site (Adler: paragraph 0031: disclose the content is originate from “grass roots” sources on an on-line neighborhood watch system and examiner argues that the grass roots sources implies that the art is related to accuracy and timeliness of the events occurring at a particular geographic site).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Adler disclose, wherein a prediction is generated Adler: paragraph 0031: disclose the content is originate from “grass roots” sources on an on-line neighborhood watch system and examiner argues that the grass roots sources implies that the art is related to temporal sequence is based on the time of posting).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Adler disclose, causing the computing system to periodically poll social network members at such site to collect temporal characteristics of said first event (Adler: paragraph 0031: disclose the content is originate from “grass roots” sources on an on-line neighborhood watch system and examiner argues that the social network have the function of polling and discussion, this is used to gather pertaining data).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Adler disclose, causing the computing 5system to prioritize reporting from social network members determined to be closest to such event (Adler: paragraph 0032: disclose the criminal activity or hazardous situation take place in the immediate area of the event).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Adler disclose, predicting an expected path of Adler: paragraph 0031: disclose the content is originate from “grass roots” sources on an on-line neighborhood watch system and examiner argues that the social network have the function of polling and discussion, this is used to gather pertaining data. Prior-art teaches of human operators are involved implies that the human can predict an expected path of a missing person).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Adler disclose, predicting future content associated with said first event, and polling said social network members to confirm if such future content depicts a current state of said first event (Adler: paragraph 0031: disclose the content is originate from “grass roots” sources on an on-line neighborhood watch system and examiner argues that the social network have the function of polling and discussion, this is used to gather pertaining data. Prior-art teaches of human operators are involved implies that the human can predict an expected path of a missing person).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Adler disclose, monitoring 15communications between social network members who have granted permission to the computing device to identify content relating to said first event (Adler: paragraph 0031: disclose the content is originate from “grass roots” sources on an on-line neighborhood watch system and examiner argues that grass roots members are granted permission to identify content).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claims 1 and 7 above. In addition, Adler disclose, wherein said future content is selected from a content template derived from classifying other events similar to said first event (Adler: paragraph 0031: disclose the content is originate from “grass roots” sources on an on-line neighborhood watch system and examiner argues that grass roots members also track suspicious activity, traffic accidents, sighting of lost animals, which are template of classifying similar events).

As per claim 10, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Adler disclose, wherein the currency of content concerning said first event is determined by analyzing votes presented on the same by a plurality of said target set of social network members (Adler: paragraph 0031: disclose the content is originate from “grass roots” sources on an on-line neighborhood watch system and examiner argues that the social network have the function of votes and discussion, this is used to gather pertaining data). 

As per claim 11, Adler disclose, A method of verifying data for events detected by a computing system and identified within an electronic interface for members of a social network comprising (Adler: paragraph 0014: disclose providing alerts ‘verifying’ of monitoring ‘detected’ receive event reports from individual subscribers in a localized on-line ‘social network’ neighborhood crime watch service): 
a) monitoring postings by the members of the social network to process 5first event content and identify a first event occurring in a first associated geographic area (Adler: paragraph 0031: disclose individual subscriber ‘first member’ to the event-related data ‘first event content’ to the “neighborhood crime watch” application “computing system’ of grass roots “social network”. Human operators would be monitoring the event reports);
b) determining a first event status based on said first event content, which first event status corresponds to a first temporal value identified for said first event (Adler: paragraph 0032: disclose criminal activity ‘event’ happen during the duration ‘temporal’ of the event and paragraph 0033: disclose indicate the relative degree of danger); 
10c) automatically identifying, with the computing system, a target set of social network members situated within the first associated geographic area eligible to provide data relating to said first event (Adler: paragraph 0031: disclose “grass roots” sources ‘social network members’ and also teaches of providing reports of direct observations of criminal act or suspicious activity, traffic accidents and reports to geographically specific); 
f) predicting a second event status for said first event, based on a 25predetermined pattern determined from other events of a same type as said first event (Adler: paragraph 0031: disclose the content is originate from “grass roots” sources on an on-line neighborhood watch system and examiner argues that the grass roots sources implies that the art is related to temporal sequence is based on the time of posting); 
g) monitoring the members of the social network to identify an occurrence of said second event status (Adler: paragraph 0031: disclose the content is originate from “grass roots” sources on an on-line neighborhood watch system and examiner argues that the social network have the function of polling and discussion, this is used to gather pertaining data. Prior-art teaches of human operators are involved implies that the human can predict an expected path of a missing person).
It is noted, however, Adler did not specifically detail the aspects of
e) communicating and soliciting data from each of said target set of social network members with the computing system, including by: 
15i. identifying an occurrence of said first event within an electronic interface of computing devices for said target set of social network members; 
ii. presenting information directed to said first event within the electronic interface, including said first event content and said first associated geographic area; 
20iii. providing a verification section within the interface including a confirmation indicator which enables said target set of social network members to confirm information concerning said first event, including said first event status assigned to said first event as recited in claim 11.
On the other hand, Harville achieved the aforementioned limitations by providing mechanisms of
e) communicating and soliciting data from each of said target set of social network members with the computing system, including by (Harville: paragraph 0033: disclose plurality of inputs  captured from an ongoing event of the individual inputs and Alder teaches of getting input from the grass roots organizations): 
i. identifying an occurrence of said first event within an electronic interface of computing devices for said target set of social network members (Harville: paragraph 0032: disclose type of social gathering and he happenings in Times Square or some other localized site); 
ii. presenting information directed to said first event within the electronic interface, including said first event content and said first associated geographic area (Harville: paragraph 0042: disclose social gathering and paragraph 0043: disclose presenting information of the meeting or other social gathering ‘first event’. Adler teaches in paragraph 0031 of associated with geographic area); 
20iii. providing a verification section within the interface including a confirmation indicator which enables said target set of social network members to confirm information concerning said first event, including said first event status assigned to said first event (Harville: paragraph 0019: disclose user interface to capture other visual information such as meeting presentations, user gestures and Adler in paragraph 0031: disclose that grass roots are the one providing reports to on-line neighborhood crime watch system implies that the subscribers can report back the status, which is similar the claimed limitation).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0005608 A1 disclose “Broadcasting method for advisory alerts through global computer network”
US 2006/0271633 A1 disclose “Geographically specific broadcasting system providing advisory alerts of sexual predators”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159